DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Manrique (U.S. Publication 2006/0030948).
	Manrique discloses a method of forming a compressible bone-based product comprising the steps of cutting bone into fibers (page 5 paragraphs 70-71), wherein the bone is cortical, cancellous, or a combination (page 5 paragraph 69) and wherein the bone is at least demineralized, partially demineralized, or mineralized (page 5 paragraphs 68-69), entangling the bone fibers in an aqueous solution to produce entangled fibers (page 6 paragraph 75), placing the entangled fibers in a mold (page 6 paragraph 75 and page 7 paragraphs 84-85), such as a spinal fusion implant (page 8 paragraph 92), and drying the entangled fibers in the mold (page 7 paragraphs 84-87). The drying step further comprises heating the mold up to a temperature between about 30 degrees Celsius to about 80 degrees Celsius (page 7 paragraph 86). The drying step further comprises heating the mold under vacuum at about 1 nTorr to about 740 Torr .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775